                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

MAJOR WRIGHT                                  )
                                              )
                       Plaintiff,             )
                                              )
v.                                            )       FINAL JUDGMENT
                                              )
                                              )       No. 4:17-CV-96-FL
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,              )
                                              )
                       Defendant.             )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, upon
request by defendant for entry of final judgment.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
July 14, 2020, that the Administrative Law Judge rendered a favorable decision to plaintiff on
December 30, 2019, which neither party contests, and final judgment is rendered in favor of plaintiff
in the instant action.

This Judgment Filed and Entered on July 14, 2020, and Copies To:
Charlotte Williams Hall (via CM/ECF Notice of Electronic Filing)
Keeya M. Jeffrey (via CM/ECF Notice of Electronic Filing)



July 14, 2020                         PETER A. MOORE, JR., CLERK
                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk




           Case 4:17-cv-00096-FL Document 26 Filed 07/14/20 Page 1 of 1
